Citation Nr: 0713089	
Decision Date: 05/02/07    Archive Date: 05/15/07

DOCKET NO.  05-10 856	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUES

1.  Entitlement to service connection for residuals of skin 
cancer.

2.  Entitlement to service connection for residuals of a left 
leg injury.



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1943 to January 
1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.


FINDINGS OF FACT

1.  On February 6, 2007, the Board denied service connection 
for residuals of skin cancer and for residuals of a left leg 
injury.

2.  In March 2007, after the issuance of the February 6, 
2007, Board decision, the Board received a death certificate 
indicating that the veteran had died in January 2007.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the claims for service connection 
for residuals of skin cancer and for residuals of a left leg 
injury. 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
20.1302 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On February 6, 2007, the Board denied the veteran's claims 
for service connection for residuals of skin cancer and for 
residuals of a left leg injury.  Unfortunately, the veteran 
died during the pendency of the appeal in January 2007, but 
the Board did not receive the death certificate until March 
2007.  As a matter of law, veterans' claims do not survive 
their deaths, and the veteran's appeal became moot by virtue 
of his death. Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
Therefore, the Board lacked jurisdiction to issue the 
February 6, 2007, decision. See 38 U.S.C.A. § 7104(a) (West 
2002); 38 C.F.R. § 20.1302 (2006).

This order to vacate the Board's February 6, 2007, decision 
does not preclude any derivative claim that may be brought by 
a survivor of the veteran. 38 C.F.R. § 20.1106 (2006).


ORDER

The Board's February 6, 2007, decision, which denied service 
connection for residuals of skin cancer and for residuals of 
a left leg injury, is vacated.




	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


